DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure (Reg. No. 38,962) on August 1, 2022.
The application has been amended as follows:
41. (Currently amended) A display device, comprising:
a first substrate;
a first display structure disposed on the first substrate;
a second display structure disposed on the first substrate; and
a first polarizing structure disposed on the first substrate and the second display structure, wherein the first display structure is disposed between the first substrate and the first polarizing structure;
wherein the first polarizing structure includes a first polarizing layer disposed on the first display structure and a second polarizing layer disposed on the second display structure, and the first polarizing layer and the second polarizing layer are separated, 
wherein an upper surface of the first polarizing layer and an upper surface of the second polarizing layer are non-coplanar, and
wherein the first display structure and the second display structure are different from each other and are selected from a group consisting of:
a liquid-crystal display;
an organic light-emitting diode display;
an inorganic light-emitting diode display; and
a laser display.
42. (Cancelled)
Allowable Subject Matter
Claims 13-16, 25, 27-34, 36-37, 39-41 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display device comprising the combination required by claim 13, wherein the first display structure is disposed between the first substrate and the first polarizing structure, wherein the first polarizing structure includes a first polarizing layer disposed on the first display structure and a second polarizing layer disposed on the second display structure, and the first polarizing layer and the second polarizing layer are separated.  Claims 14-16, 25 and 27-31 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display device comprising the combination required by claim 32, wherein the first display structure is an organic light-emitting diode display, and the second display structure is an inorganic light-emitting display.  Claims 33-34, 36-37 and 39-40 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display device comprising the combination required by claim 41, wherein the first display structure and the second display structure are different from each other and are selected form a group consisting of: a liquid-crystal display; an organic light-emitting diode display; an inorganic light-emitting diode display; and a laser display.  Claim 43 is allowed by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Tang (US 2018/0217433), which discloses in figure 3, a first substrate 4; a first display structure 91 disposed on the first substrate; a second display structure 92 disposed on the first substrate; and a first polarizing structure 8 disposed on the first substrate and the second display structure, wherein the first display structure is disposed between the first substrate and the first polarizing structure; wherein the first polarizing structure 8 includes a first polarizing layer disposed on the first display structure 91 and a second polarizing layer disposed on the second display structure 92, and the first polarizing layer and the second polarizing layer are separated, and wherein an upper surface of the first polarizing layer and an upper surface of the second polarizing layer are non-coplanar.  Tang does not disclose wherein the first display structure and the second display structure are different from each other and are selected from a group consisting of: a liquid-crystal display; an organic light-emitting diode display; an inorganic light-emitting diode display; and a laser display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871